           Case 17-50098    Doc 191 Filed 03/01/19 EOD 03/01/19 14:08:55      Pg 1 of 2
                               SO ORDERED: March 1, 2019.




                               ______________________________
                               Jeffrey J. Graham
                               United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT                     S000300 (rev 12/2017)
                                 Southern District of Indiana
                                  46 E. Ohio St., Rm. 116
                                   Indianapolis, IN 46204
In re:

hhgregg, Inc.,                                           Case No. 17−01302−JJG−11
Gregg Appliances, Inc.,
HHG Distributing LLC,
             Debtors.
                                                         Adv. Proc. No. 17−50098
Electrolux Home Products, Inc. a Delaware Corporat,
             Plaintiff,
    vs.
hhgregg, Inc.,
HHG Distributing LLC,
Gregg Appliances, Inc.,
et al.,
             Counterclaimants, Defendants,
    vs.
Electrolux Home Products, Inc. a Delaware Corporat,
             Counter Defendant.

                      ORDER CONTINUING PRETRIAL CONFERENCE

An Agreed Motion to Continue Hearing was filed on February 28, 2019, by Plaintiff
Electrolux Home Products, Inc. a Delaware Corporat and Counter Defendant Electrolux
Home Products, Inc. a Delaware Corporat.

         re: 1) Plaintiff's Motion to Compel AND 2) Plaintiff's Supplemental Motion To
         Compel

IT IS ORDERED that the Agreed Motion to Continue Hearing is GRANTED and that a
pretrial conference will be held as follows:

         Date: April 25, 2019
         Time: 01:00 PM EDT
         Place: Rm. 311 U.S. Courthouse
                46 E. Ohio St.
                Indianapolis, IN 46204
        Case 17-50098   Doc 191    Filed 03/01/19   EOD 03/01/19 14:08:55   Pg 2 of 2

Motions for continuance must be filed no later than 7 days prior to the trial. Motions for
continuance filed less than 7 days prior to the trial will be granted only upon a showing
of good cause. Every motion for continuance must indicate whether opposing counsel
objects to the continuance or what efforts were made to contact opposing counsel
regarding the request for continuance.

Any referenced document can be found at pacer.insb.uscourts.gov or may be requested
from the filing party.

Attorney for Plaintiff Electrolux Home Products, Inc. a Delaware Corporat must distribute
this order.

                                            ###
